DETAILED ACTION

This office action is in response to Remarks and Amendments filed June 30, 2021 in regards to a continuing application filed April 5, 2018 claiming priority to PCT/KR2017/010126 filed September 15, 2017 and foreign applications KR10-2016-0133849 filed October 14, 2016, KR10-2017-0086961 filed July 10, 2017, and KR10-2017-0100958 filed August 9, 2017.  Claims 17-20 have been amended. Claims 1-9 have been cancelled without prejudice. Claims 21-28 are new.  Claims 10-28 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Allowable Subject Matter
Claims 10-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Lim (KR 10-1075373 B1).
Lim discloses a reactive polyurethane urea hot melt adhesive comprising a terminal hydroxyl or terminal amine group urethane prepolymer, a reactivity-blocked polyisocyanate prepolymer, and a polyfunctional amine chain extender are formed together to form a film wherein the reactive polyurethane urea hot melt adhesive converts into a thermosetting urea crosslinked composition within seconds to minutes by melt compression at 120-200°C. 
However, Lim does not teach or fairly suggest the claimed composition for a reactive hot melt resin consisting of a polyurethane resin, an isocyanate blocking agent, a heat-resistance enhancer, a metal catalyst, and a reaction retardant.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763